DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on February 23, 2021 is acknowledged. Claims 11-12 have been cancelled and claims 13-19 have been newly added.

Specification
The disclosure is objected to because “a working electrode a counter electrode and a reference electrode” is missing commas within the listing (page 5, lines 1-2). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

or of the reference electrode configured to face the wound. Claims 5-19 are rejected by virtue of their dependency on claim 4.
Claim 5 is indefinite because it is unclear what the functionalizing agent is or how it directly detects thrombin or fibrinogen. In light of the specification, it is understood that a functionalizing agent can comprise an enzyme or binding molecule which upon binding with thrombin or fibrinogen can generate a signal at the electrode indicating the concentration of thrombin or fibrinogen within the wound. Applicant is advised to amend the claim such that it recites that the functionalizing agent is specific to the desired analyte or that the electrodes are configured to detect the desired analyte. For examination purposes, claim 5 will be interpreted as the functionalizing agent of the working electrode is configured to bind to thrombin or fibrinogen. Claims 6-19 are rejected by virtue of their dependency on claim 5.
Regarding claim 13, it is unclear how the complementary metal-oxide semiconductor chip is configured to detect an absence or presence of thrombin in the wound based on the thrombin binding aptamer binding or not binding to thrombin. Under the broadest reasonable interpretations of claims 1 and 4, the claimed electrodes are in the same environment and have the same functionalizing agent attached to their surfaces. If the functionalizing agent comprises a thrombin binding aptamer with a 
Claim 18 recites that the device as a whole is configured to measure a current on the working electrode, but it is unclear which of the positively claimed elements (bandage, CMOS chip, electrodes, functionalizing agent) is intended to do the measuring and thereby measure glucose. The claim can be interpreted as having a second functionalizing agent on the working electrode that is configured to react with glucose and generate a signal at the working electrode; however, other meanings could also be construed from the claim language such as the measured current at the working electrode being indicative of both thrombin or fibrinogen and glucose or the signal at the working electrode being only indicative of glucose and not thrombin or fibrinogen. Applicant is advised to amend the claim such that the intended scope of the claim is clear. For examination purposes, the claim will be interpreted as the device being configured to measure a current on the working electrode to detect thrombin or fibrinogen.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by World Intellectual Property Organization Publication No. WO 2017/173462, hereinafter Wang. This reference has an effectively filed date of April 1, 2016 which precedes the effective filing date of the instant application.
Regarding claim 1, Wang teaches (paragraph 84) a device (device 900) comprising: a bandage (flexible substrate 115; the flexible substrate can be a band aid, paragraph 30, line 8) having a first surface configured to face a wound; and a sensor (electrochemical sensing module 911) attached to the bandage on the first surface (Fig. 9). Although, Wang does not explicitly teach the device is configured to face a wound, such a limitation is merely intended use, and the device 900 can be integrated into a band aid, which suggests that placement over a wound is contemplated.
Regarding claim 2, Wang teaches (Fig. 11) the sensor is a complementary metal-oxide semiconductor (CMOS) chip (“electronics unit 917 can include a customized integrated circuit (IC) 947, e.g., on a single microchip, that includes the amplifiers and conditions and/or processes the detected electrochemistry and temperature sensing signals … exploits the inherent high-speed, high-density properties of deep-submicron CMOS technologies, resulting in a design with minimal on-chip area and ultra-low-power operation,” paragraphs 91-92). Applicant is reminded that patentability of a product does not depend on its method of production, see MPEP § 2113.
Regarding claim 3, Wang teaches the sensor comprises a working electrode, a counter electrode, and a reference electrode (“electrochemical sensing module 911 includes one or more working electrodes…includes corresponding reference electrode(s) and/or counter electrode(s) to the respective working electrode(s),” paragraph 84, lines 7-13).  
Regarding claim 4 (see rejection under 112(b) regarding claim interpretation), Wang teaches the working electrode, the counter electrode, and the reference electrode comprise a functionalizing agent (“working electrodes coated with a biocompatible biocatalytic layer specific to a target analyte…the counter electrode of the electrochemical sensing module 911 includes the functionalization coating, e.g., such as that of the working electrode,” paragraph 84, lines 8-17).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 9-10, 13-14, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, as applied to claim 4 above, and further in view of Eming et al. (“Differential Proteomic Analysis”) and MacKay et al. (“Developing Trends in Aptamer-Based Biosensor Devices”).
Regarding claim 5 (see rejections under 112 regarding claim interpretation), Wang teaches exemplary analytes or target agents include metabolites (e.g., glucose, lactate) and electrolytes (paragraph 9, lines 4-5). While Wang does not teach a functionalizing agent that is configured to bind to thrombin or fibrinogen specifically, Wang does teach that electrochemical biosensors can include enzymes, antibodies, nucleic acids, or living cells to detect a target agent (paragraph 4) and that the sensor can be incorporated into a band aid (paragraph 30, line 8) which suggests that placement of the sensor over a wound is contemplated within the disclosure. Eming et al. teaches that thrombin converts fibrinogen to fibrin in a healing wound, which plays an essential role in hemostasis and tissue formation (pg. 4764, col. 1, paragraph 2). MacKay et al. teaches various methods of creating aptamer-based biosensors to detect DNA and proteins, including thrombin.
CMOS devices could easily be adapted for aptamer-based biosensors or electrochemical impedance spectroscopy biosensors, and multiple sensors can be designed on a single IC chip for multiplexing, pg. 10, col. 2, paragraphs 1-2). Therefore, the addition of a thrombin or fibrinogen binding functionalizing agent could be integrated into the device taught by Wang and would have been obvious to one in the wound sensing art.
Regarding claim 9, MacKay et al. teaches the functionalizing agent comprises a thrombin binding aptamer (“aptamers are attached to a gold surface…the binding of the target molecule is enough to cause a measurable change in the impedance spectrum. Thrombin has been detected using this technique,” pg. 7, paragraph 2-3).
Regarding claim 10, MacKay et al. teaches the functionalizing agent further comprises a thiol attached to the thrombin binding aptamer (aptamers can be immobilized on a gold surface via a thiol bond, pages 6-7, under section B “Electrical and Electrochemical Detection”). Wang teaches that the electrodes of electrochemical sensing module 911 include gold and Ag/AgCl electrodes (Wang paragraph 84), and MacKay et al. teaches that gold is preferred for electrochemical sensors because it is nonreactive and has well established electrical properties (pg. 7, first paragraph). Neither Wang nor MacKay et al. explicitly teach that the working electrode, the counter electrode, and the reference electrode all comprise gold, but it would be obvious to one of ordinary skill in the art before the 
Regarding claim 13, MacKay et al. teaches the functionalizing agent further comprises a thiol attached to the thrombin binding aptamer (aptamer immobilization to a gold surface is done through the use of a thiol bond, pg. 6 last paragraph – pg. 7), and the combined invention taught by Wang, Eming et al., and MacKay et al. teaches the complementary metal-oxide semiconductor chip is configured to detect an absence or presence of thrombin in the wound based on the thrombin binding aptamer binding or not binding to thrombin. The CMOS sensor with a thrombin binding aptamer on the working electrode would inherently generate a signal that would be indicative of the absence or presence of thrombin in the wound.
Regarding claim 14, the CMOS chip taught by Wang, Eming et al., and MacKay et al. would inherently be configured to generate a signal based on the absence or the presence of the thrombin in the wound. 
Regarding claim 18, the combined device taught by Wang, Eming et al., and MacKay et al. is considered to meet the limitations of the claim in that the device measures a current on the working electrode as best understood in view of the rejections under 35 USC 112(b). 
  Regarding claim 19, the combined device taught by Wang, Eming et al., and MacKay et al. teaches the complementary metal-oxide semiconductor chip is configured to measure a process of hemostasis and inflammation to identify infections in wounds. Since Eming et al. teaches that thrombin and fibrinogen can be markers of wound healing (pg. 4764, col. 1, paragraph 2) and that thrombin is found mainly in the exudate of healing wounds (“thrombin… [was] limited to the exudate derived from the healing wound,” pg. 4671, col. 2, line 4), a lack of detected thrombin by the CMOS chip could indicate a chronic wound and abnormal hemostasis.

s 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Eming et al. and MacKay et al., as applied to claim 5 above, and further in view of U.S. Patent No. 5,578,022, hereinafter Scherson. None of the previously cited references teach a device for generating oxygen within a wound. Scherson teaches a device that electrochemically generates oxygen and regulates the supply of oxygen to a wound (Abstract). The device is integrated into a bandage (col.2, lines 22-29).
It would have been obvious to one of ordinary skill in the wound sensing art before the effective filing date of the invention to modify the device taught by Wang, Eming et al., and MacKay et al. by adding an oxygen generating electrode such as one taught by Scherson. One in the wound sensing art would be motivated do so in order to stimulate wound healing (col. 2, lines 16-18), especially in recalcitrant skin wounds (col. 1, line 23) or ulcers (col. 1, lines 41-42).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Eming et al., MacKay et al., and Scherson, as applied to claim 6 above, and further in view of U.S. Patent Application Publication No. US 2006/0224072, hereinafter Shennib. Shennib teaches a disposable sensor patch for monitoring ECG signals (Abstract). Although Shennib does not teach electrochemical sensing or wound sensing, one would motivated to look beyond the electrochemical or wound sensing art to see how other wireless wearable sensors are constructed for power delivery and data transfer.
Regarding claim 7, Wang teaches a device that wirelessly communicates with a reader device through a transmitter (“the wireless receiver device is operable to receive the wirelessly transmitted signals from the multimodal sensor device,” paragraph 8), but none of the previous references teach a wirelessly powered sensor. Shennib teaches the sensor patch is configured to be inductively powered by a reader device and to communicate wirelessly with the reader device (“inductive coupling through a coil (not shown) can also be used to transmit data, as well as for powering the patch externally during the transmission,” paragraph 50).  Although, Shennib does not explicitly state there is a reader device 
It would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the device taught by Wang in view of Eming et al., MacKay et al., and Scherson so that it can be powered inductively. Shennib teaches inductive power transmission can be used with a battery, and the method is known in the field of medical devices and wireless data transmission (paragraph 50). Both battery powered devices and inductive power transmission were known in the prior art and one skilled in the art could have combined the elements by known methods to yield predictable results.
Regarding claim 8, Shennib teaches the sensor and the reader device each comprise a coil, the coils configured to transmit power to the sensor and to communicate between the sensor and the reader device (“inductive coupling through a coil (not shown) can also be used to transmit data, as well as for powering the patch externally during the transmission,” paragraph 50).

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable Wang in view of Eming et al., MacKay et al., and Scherson, as applied to claim 5 above, and further in view of U.S. Patent No. 5,409,591, hereinafter Baker. Baker teaches an electrochemical detector for nitric oxide in a fluid. While Baker does not teach wound sensing specifically, one interested in electrochemical detection of analytes in a wound would be interested in Baker’s general teachings of creating electrochemical detectors for selectively detecting ionized chemical species in medical applications (“such detectors have medical applications, for example, detecting anesthetic gas (laughing gas) or measuring oxygen levels in blood,” col. 1, lines 22-25).
Regarding claim 15, Baker teaches a sensor where the working electrode (60 and 62), the counter electrode (66), and the reference electrode (64) are made in a form of concentric shapes (Fig. 
Regarding claim 16, none of the above references teach sensors in the form of concentric squares, but it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to use concentric square electrodes since Baker teaches that “other bipotentiostat electrode geometries can be employed” (col. 9, lines 23-24). The shape or configuration of a device is a matter of choice in which a person of ordinary skill in the art would have found obvious absent persuasive evidence that a particular configuration of the claimed device was significant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Regarding claim 17, MacKay et al. teaches the working electrode, the counter electrode, and the reference electrode can be fabricated on a surface of the complementary metal-oxide semiconductor chip (“the sensor electrode (often gold) for the biosensor can be simply patterned onto these circuits using the same deposition techniques that were used to build the rest of the sensor,” page 10, section B “CMOS System Integration”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the invention taught by Wang in view of Eming et al., MacKay et al., and Scherson to fabricate the electrodes directly on the surface of the CMOS sensor because such a configuration was known in the art, as evidenced by MacKay et al.’s teachings, and the result of such a modification would have been predictable.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 6,170,318. Although the claims at issue are not identical, they are not patentably distinct from each other. The patent claims and instant claims have been reproduced below for comparison.
U.S. Patent No. 6,170,318 Claim 6
Instant Claim 1
(Claim 1) A method for determining the presence of an analyte, said method comprising: providing an 

integrated system comprising a sensor assembly that includes a plurality of compositionally different sensors

wherein each sensor comprises a matrix of alternating nonconductive organic regions and conductive regions, and provides a response to the presence of vapor in contact therewith; measuring the response to said vapor using a detector; and comparing the measured response with a stored response to determine the presence of said analyte.

(Claim 6) The method according to claim 1, wherein said sensor is incorporated into bandages.
A device comprising: 

a bandage having a first surface configured to face a wound; 

and a sensor attached to the bandage on the first surface.


As shown above, patent claim 6 claims a device (“integrated system”) comprising a bandage (“bandages”) having a first surface configured to face a wound; and a sensor (“sensor assembly”) attached to the bandage on the first surface (“said sensor is incorporated into bandages”).
Although there are additional limitations that are recited in the patent claim and not in the instant claim, the more specific patent claim still anticipate the instant claim. Following the rationale in In re Goodman, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Therefore, as elaborated above, instant claim 1 is not patentably distinct from patent claims 6. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Duesterhoft et al. (US 2013/0274630) teaches a wound dressing with an appurtenance attached to detect fluid in the wound area.
Chue et al. (“Characterization of CMOS Electrochemical Oxygen Sensor for Biomedical Applications”) teaches a CMOS based oxygen sensor with gold electrodes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICE L ZOU whose telephone number is (571)272-2202.  The examiner can normally be reached on Monday-Thursday 7:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on (571) 272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/ERIC F WINAKUR/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        


/ALICE LING ZOU/Examiner, Art Unit 3791